        Case 2:16-cv-04873-GJP Document 52 Filed 12/27/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 KRISTEN GIOVANNI, et al.,

                       Plaintiffs,
                                                            CIVIL ACTION
       v.                                                   NO. 16-04873

 UNITED STATES DEPARTMENT OF THE
 NAVY,

                       Defendant.



                                        ORDER

      AND NOW, this 27th day of December 2019, it is hereby ORDERED that an

ORAL ARGUMENT on the Motion to Dismiss (ECF No. 43) filed by the United States

Department of the Navy has been scheduled for THURSDAY, JANUARY 9, 2020 at

10:00 a.m., before the Honorable Gerald J. Pappert, in COURTROOM 11-A, on the

Eleventh Floor, at the United States Courthouse, 601 Market Street, Philadelphia, PA

19106. Counsel should be prepared to address only that part of the Motion filed under

Federal Rule of Civil Procedure 12(b)(6).
Case 2:16-cv-04873-GJP Document 52 Filed 12/27/19 Page 2 of 2



                                       BY THE COURT:


                                       /s/ Gerald J. Pappert
                                       GERALD J. PAPPERT, J.
